UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1336


PATRICK CHRISTIAN,

                    Plaintiff - Appellant,

             v.

WILLIAM H. DADMUN, Records & Receipts Manager; VICKI BRIDGEMAN,
Unclaimed Property Manager; MANJU GANERIWALA, Virginia Treasurer,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. M. Hannah Lauck, District Judge. (3:18-cv-00489-MHL)


Submitted: July 18, 2019                                          Decided: July 22, 2019


Before WILKINSON, AGEE, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Patrick O. Christian, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Patrick O. Christian appeals the district court’s order denying relief on his 42

U.S.C. § 1983 (2012) complaint. We have reviewed the record and find no reversible

error. Accordingly, we affirm for the reasons stated by the district court. Christian v.

Dadmun, No. 3:18-cv-00489-MHL (E.D. Va. Mar. 27, 2019). We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            2